                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

VANCE SHANNON,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         ) Case No. 4:18-CV-1714 PLC
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
            Defendant.                            )



                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney fees under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 22] Plaintiff requests an award of

$4,591.88, representing 23.7 hours of attorney work at a rate of $193.75 per hour. Plaintiff

attaches the “Assignment of EAJA Fee,” in which he assigned any court-awarded fees to his

attorney at Parmele Law Firm, P.C.

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $4,591.88.” [ECF No. 23] Defendant requests that the Court enter an order awarding

attorney fees in the amount of $4,591.88 to be paid by the Social Security Administration. He

notes, however, that any award of attorney fees is subject to offset to satisfy any preexisting debt

Plaintiff owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).

       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney fees [ECF No. 22]

is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney’s fees in the

amount of $4,591.88, subject to offset for any preexisting debt that the Plaintiff owes to the

United States. After determining whether Plaintiff owes any debt to the United States that is

subject to offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of September, 2019




                                                  2
